DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Ratchford (Reg. No. 53,865) on 08/15/2022.
The application has been amended as follows: 
Claim 13, line 1, is changed to: “The display device of claim 1 , wherein the data driver further…”

Allowable Subject Matter
Claims 1-2, 4-9, 11-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Kumeta et al. (US 2015/0097871), Lee et al. (US 2016/0358576), taken alone or in combination do no teach or suggest a display device comprising “wherein times at which the data signals are output from the output buffers to the first to k-th data lines are respectively adjusted based on the delay times, wherein the output delay controller comprises: a clock frequency divider which divides a frequency of a data transmission clock supplied from the timing controller to generate a reference clock; a reference period generator which generates reference periods for delaying an output of the data signals based on a period of the reference clock; a minimum delay selector which selects one of the reference periods as a minimum delay value based on the position information of the pixel row to which the data signals are to be supplied; and a delay time determiner which determines the delay times based on the minimum delay value and a delay control signal, and delays and outputs the data signals by the delay times” in combination with the other limitations in the claim.
Independent Claim 18 is allowable over the prior art of record since the cited references, in particular Kumeta et al. (US 2015/0097871), Lee et al. (US 2016/035876), taken alone or in combination do no teach or suggest a data driving circuit comprising “wherein the output delay controller comprises: a clock frequency divider which divides a frequency of a data transmission clock to generate a reference clock; a reference period generator which generates reference periods for delaying an output of the data signals based on a period of the reference clock; a minimum delay selector which selects one of the reference periods as a minimum delay value based on the position information; and a delay time determiner which determines delay times of the first to k-th transmission lines based on the minimum delay value and a delay control signal, and delays and outputs the data signals by the delay times” in combination with the other limitations in the claim.
Independent Claim 21 is allowable over the prior art of record since the cited references, in particular Kumeta et al. (US 2015/0097871), Lee et al. (US 2016/035876), taken alone or in combination do no teach or suggest a display device comprising ““wherein the output delay controller comprises: a clock frequency divider which divides a frequency of a data transmission clock to generate a reference clock; a reference period generator which generates reference periods for delaying an output of the data signals based on a period of the reference clock; a minimum delay selector which selects one of the reference periods as a minimum delay value based on the position information; and a delay time determiner which determines delay times of the first to k-th transmission lines based on the minimum delay value and a delay control signal, and delays and outputs the data signals by the delay times” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627